PROMISSORY NOTE
(Mortgage Loan)








$6,035,000.00
Framingham, Massachusetts
 
February ____, 2006




FOR VALUE RECEIVED, BAY STATE REALTY HOLDINGS, INC., a Massachusetts corporation
("Borrower"), whose address is 1309 South Main Street, Waterbury, CT 06706
promises to pay to FORD MOTOR CREDIT COMPANY, a Delaware corporation ("Lender"),
or order, at 2nd Floor Southboro Place, 352 Turnpike Road, Southboro,
Massachusetts 01772, or such other place as Lender may designate in writing, the
principal sum of SIX MILLION THIRTY FIVE THOUSAND DOLLARS ($6,035,000.00),
together with interest on the principal balance outstanding from time to time
(the "Principal Balance"), in accordance with the terms and conditions of this
Promissory Note (this "Note"):


1.    Definitions. Unless otherwise specifically defined herein, the capitalized
terms used herein shall have meanings set forth in the Mortgage (as defined
below). The following terms shall have the meanings set forth below:


(a)   The term "Alternative Applicable Interest Rate" means the interest rate of
three percent (3%) per annum over the Applicable Interest Rate.


(b)   The term "Anniversary Date" means the same month and day as the first
Payment Date occurring in subsequent calendar years.


(c)   The term "Applicable Interest Rate" means the interest rate of 2.75% per
annum above the LIBOR Rate in effect from time to time.
 
(d)   The term "LIBOR Rate" means a rate calculated on the last day of each
calendar month equal to the arithmetic average of the London Interbank Offered
Rates (LIBOR) (expressed as a percentage per annum and rounded upward, if
necessary, to the next nearest one thousandth of 1%) for deposits in U.S.
dollars, for a one-month period, that are quoted each Monday for the preceding
Friday during that calendar month under the "Money Rates Column" of the Wall
Street Journal, or as published in such other publications as Lender may
designate. In the event such rate is not quoted on Monday for the previous
Friday, the rate quoted on the first business day of the week for the last
business day of the previous week shall be utilized.


(e)   The term "Maturity Date" means the Payment Date 5 years after the first
Payment Date.


(f)   The term "Mortgage" means the Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of even date with this Note from
Borrower to Lender, covering the real and personal property described therein
situated in Middlesex County, Massachusetts.



 
 

--------------------------------------------------------------------------------

 

 


(g)    The term "Payment Date" shall mean the first day of each month during the
term or until the Loan is paid in full.


2.      Interest. (a) Borrower shall pay interest on the Principal Balance at
the Applicable Interest Rate or the Alternative Applicable Interest Rate, as the
case may be, as set forth below. Interest will be calculated on the basis of a
360-day year. For purposes of computing interest on the Principal Balance, the
Applicable Interest Rate or Alternative Applicable Interest Rate, as the case
may be, shall change on the first day of each month during the term hereof,
following any month in which there is a change in the LIBOR Rate. The Applicable
Interest Rate or Alternative Applicable Interest Rate, as the case may be, in
effect on the first day of a month shall be deemed to be in effect throughout
such month. Each payment shall be applied first to interest, and the balance to
reduction of the Principal Balance and all other amounts due under the
Transaction Documents.


(b)    Time is of the essence hereof. If the Principal Balance, interest or
other sum due hereunder is not paid within ten (10) days of when due, Borrower
shall pay to Lender a late charge payment equal to five percent (5%) of the
amount of such installment or the maximum rate permitted by law, whichever is
less. Borrower shall pay interest on the outstanding Principal Balance at the
Alternative Applicable Interest Rate (1) upon the occurrence of an Event of
Default under the Transaction Documents and thereafter until such Event of
Default is cured, or (2) upon the failure by Borrower to pay the final payment
in full under this Note on the Maturity Date even though Lender does not declare
an Event of Default, or (3) upon the termination by Lessee of its line of credit
with Lender for financing Lessee's new motor vehicle inventory.


(c)    Notwithstanding any provision of the Transaction Documents, the total
liability of Borrower under this Note for Interest Payments shall not exceed the
Legal Rate. In the event the Interest Payments for any month or other interest
payment period exceed the Legal Rate, Lender shall apply all Interest Payments
collected in excess of the Legal Rate for the period in question to the
outstanding Principal Balance as of the date of receipt. Further, upon notice to
Borrower, Lender may waive, reduce or limit the collection of any Interest
Payments in excess of the Legal Rate.
 
3.     Amortization and Repayment. (a) From the date hereof to and including the
Maturity Date, Borrower shall pay Lender the Principal Balance and interest
thereon as follows:


(1)   an interest only payment at the Applicable Interest Rate or Alternative
Applicable Interest Rate, as the case may be, on the unpaid Principal Balance
outstanding from the date hereof through the last day of the first month of the
term hereof, payable on the first Payment Date; and


(2)   59 unequal, consecutive monthly installments of principal in the amounts
set forth on Schedule A attached hereto, plus interest at the Applicable
Interest Rate or the Alternative Applicable Interest Rate, as the case may be,
on the unpaid Principal Balance outstanding, commencing on the second Payment
Date, and continuing monthly thereafter on each Payment Date; and
 

 
-2-

--------------------------------------------------------------------------------

 



(3)   on the Maturity Date, a final installment equal to the unpaid Principal
Balance, accrued and unpaid interest thereon and any and all other payments due
under this Note and the Transaction Documents.


(b)   Borrower may prepay all or a portion of the Principal Balance upon payment
of all interest accrued on the outstanding Principal Balance through the day of
prepayment and all other charges, and a prepayment premium equal to the
Principal Balance then being prepaid, multiplied by  (1) 3.0%, if such
prepayment is made on or before the first Anniversary Date, (2) 2.0%, if such
prepayment is made after the first Anniversary Date, but on or before the fourth
Anniversary Date, or (3) 1.0%, if such prepayment is made after the fourth
Anniversary Date, but more than 15 days prior to the Maturity Date; provided,
however, that Borrower may prepay without premium up to 5.0% of the original
principal amount of this Note during any calendar year. Provided that no Event
of Default has occurred and is continuing, Borrower will not be responsible for
a prepayment premium if the prepayment of the Principal Balance is the result of
a Casualty, Condemnation or Taking of the Property. Borrower will be responsible
for the applicable prepayment premium if the Principal Balance is prepaid in
whole or in part as a result of an acceleration of the Principal Balance upon
the occurrence of any Event of Default. Borrower shall make all prepayments of
the Principal Balance on a Payment Date. Lender shall apply all prepayments
first to interest and then to principal.


4.    Security. This Note is secured by the Mortgage and the other Transaction
Documents, which state the rights and obligations of the parties to the Property
and other collateral and provides for acceleration of the Principal Balance and
other remedies upon the occurrence of an Event of Default. The terms and
conditions of the Mortgage and all other Transaction Documents, other than this
Note, are incorporated herein by reference.


5.    Assignment and Participation.


(a)   Without in any way limiting any rights of Lender under the Mortgage or the
other Transaction Documents, Lender may, without the consent of Borrower, assign
to one or more persons all or a portion of its rights and obligations under this
Note and the Loan. Upon such assignment, from and after the effective date
thereof, the assignee thereunder shall be a party hereto and shall have the
rights and obligations of Lender hereunder, and Lender shall have no further
obligations or rights hereunder.


(b)   Without in any way limiting any rights of Lender under the Mortgage or the
other Transaction Documents, Lender may, without the consent of Borrower, sell
participations to one or more persons in or to all or a portion of its rights
and obligations under this Note and the Loan; provided, however, that (1)
Lender’s obligations under this Note shall remain unchanged, (2) Lender shall
remain solely responsible to Borrower for the performance of such obligations,
(3) Lender shall remain the holder of this Note for all purposes of this Note;
and (4) Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under and in respect of this
Note, the Mortgage and the other Transaction Documents.


(c)    Without in any way limiting any rights of Lender under the Mortgage or
the other Transaction Documents, Lender may, without the consent of Borrower, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this subsection, disclose to the assignee or
participant or proposed assignee or participant, as the case may be, any
information relating to Borrower or any of its affiliates or to any aspect of
the Loan or the Property that has been furnished to Lender by or on behalf of
Borrower or any of its affiliates.

 
-3-

--------------------------------------------------------------------------------

 




 



6.    Miscellaneous.
 
(a)   This instrument shall be governed by and construed according to the laws
of the Commonwealth of Massachusetts.


(b)   Whenever used, the singular shall include the plural, the plural shall
include the singular, and the words "Lender" and "Borrower" shall be deemed to
include their respective heirs, administrators, executors, successors and
assigns.


(c)    In the event any one or more of the provisions hereof shall be invalid,
illegal or unenforceable in any respect, the validity of the remaining
provisions hereof shall be in no way affected, prejudiced or disturbed thereby.


(d)   The terms and conditions of this Note may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is asserted, and
then such modification, waiver, discharge or termination shall be effective only
in the specific instance and for the specific purpose given.


(e)    Borrower shall pay all costs and expenses in connection with the
preparation, execution, delivery and performance of this Note and the other
Transaction Documents, including without limitation, reasonable fees and
expenses of its and Lender's counsel, taxes, documentary stamps and recording
and filing fees and expenses.


(f)    This Note and the other Transaction Documents constitute the sole and
entire agreement of the parties with respect to the subject matter thereof.


(g)   Borrower waives (1) presentment and demand for payment of any
Indebtedness, except as otherwise provided in the Transaction Documents; (2)
protest, notice of protest and nonpayment, notice of demand and dishonor and
notice of acceleration with respect to the Indebtedness or the Transaction
Documents; (3) notice of costs, expenses or losses and interest thereon, and
notice of late charges; (4) diligence in taking any action to collect the
Indebtedness or in proceeding against the Property or any other collateral
securing payment of this Note; (5) all exemptions, whether homestead or
otherwise, as to the Indebtedness and the Obligations; (6) any right to require
Lender to proceed against any other party or person or any collateral before
proceeding against Borrower or any other party; and (7) all other rights and
defenses, the assertion or exercise of which would in any way diminish the
liability of Borrower hereunder. Lender may apply all funds made available to it
from the proceeds of the disposition of any collateral or by the exercise of the
right of set off either to the Indebtedness or the Obligations, as Lender may
elect from time to time.


(h)    BORROWER ACKNOWLEDGES THAT INTEREST IN THIS NOTE IS TO BE CALCULATED BY
LENDER ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY YEAR AND IS FULLY AWARE
THAT SUCH CALCULATIONS MAY RESULT IN AN ACCRUAL AND/OR PAYMENT OF INTEREST IN
AMOUNTS GREATER THAN CORRESPONDING INTEREST CALCULATIONS BASED ON A THREE
HUNDRED SIXTY-FIVE (365) DAY YEAR.
 
 (i)    BORROWER AND LENDER WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS NOTE, THE MORTGAGE OR THE OTHER TRANSACTION
DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.

 
 
-4-

--------------------------------------------------------------------------------

 



 (j)    Borrower recognizes that the occurrence of an Event of Default,
including without limitation, its failure to make any payment when due as
provided herein or in any other Transaction Document, will require Lender to
incur additional expense in servicing and administering the Loan, in loss to
Lender of the use of the money due and in frustration to Lender in meeting its
other financial and loan commitments and that the damages caused thereby would
be extremely difficult and impractical to ascertain. Borrower agrees (1) that an
amount equal to the late charge under Section 2 plus the accrual of interest at
the Alternative Applicable Interest Rate is a reasonable estimate of the damage
to Lender in the event of a late payment, and (2) that the accrual of interest
at the Alternative Applicable Interest Rate following any other Event of Default
is a reasonable estimate of the damage to Lender in the event of such other
Event of Default, regardless of whether there has been an acceleration of the
Loan. Nothing in this Note shall be construed as an obligation on the part of
Lender to accept, at any time, less than the full amount then due hereunder, or
as a waiver or limitation of Lender's right to compel prompt performance.


(k)    Upon notice from Lender to Borrower of the loss, theft, destruction or
mutilation of this Note and, upon receipt of indemnity reasonably satisfactory
to Borrower from Lender or, in the case of mutilation hereof, upon surrender of
the mutilated Note, Borrower will make and deliver a new note of like tenor in
lieu of this Note.
Borrower, intending to be legally bound hereby, has duly executed this Note on
the day and year first above written.



        BORROWER:        
BAY STATE REALTY HOLDINGS, INC.,
a Massachusetts corporation
 
   
   
    By:   Corey Shaker, President  

--------------------------------------------------------------------------------

  By:  Charles Schwartz, Secretary    

--------------------------------------------------------------------------------


 
 
-5-

--------------------------------------------------------------------------------

 

SCHEDULE A


Monthly Installments of Principal


 
Payment
 
No.
Date
Principal
1
4/1/2006
11,265.21
2
5/1/2006
11,333.08
3
6/1/2006
11,401.37
4
7/1/2006
11,470.06
5
8/1/2006
11,539.17
6
9/1/2006
11,608.69
7
10/1/2006
11,678.63
8
11/1/2006
11,749.00
9
12/1/2006
11,819.78
10
1/1/2007
11,891.00
11
2/1/2007
11,962.64
12
3/1/2007
12,034.72
13
4/1/2007
12,107.22
14
5/1/2007
12,180.17
15
6/1/2007
12,253.56
16
7/1/2007
12,327.38
17
8/1/2007
12,401.66
18
9/1/2007
12,476.38
19
10/1/2007
12,551.55
20
11/1/2007
12,627.17
21
12/1/2007
12,703.25
22
1/1/2008
12,779.79
23
2/1/2008
12,856.78
24
3/1/2008
12,934.25
25
4/1/2008
13,012.17
26
5/1/2008
13,090.57
27
6/1/2008
13,169.44
28
7/1/2008
13,248.79
29
8/1/2008
13,328.61
30
9/1/2008
13,408.92
31
10/1/2008
13,489.71
32
11/1/2008
13,570.98
33
12/1/2008
13,652.75
34
1/1/2009
13,735.01
35
2/1/2009
13,817.76
36
3/1/2009
13,901.01
37
4/1/2009
13,984.76
38
5/1/2009
14,069.02
39
6/1/2009
14,153.79
40
7/1/2009
14,239.07
41
8/1/2009
14,324.86
42
9/1/2009
14,411.16
43
10/1/2009
14,497.99
44
11/1/2009
14,585.34
45
12/1/2009
14,673.22
46
1/1/2010
14,761.62
47
2/1/2010
14,850.56
48
3/1/2010
14,940.04
49
4/1/2010
15,030.05
50
5/1/2010
15,120.61
51
6/1/2010
15,211.71
52
7/1/2010
15,303.36
53
8/1/2010
15,395.56
54
9/1/2010
15,488.32
55
10/1/2010
15,581.64
56
11/1/2010
15,675.52
57
12/1/2010
15,769.96
58
1/1/2011
15,864.98
59
2/1/2011
15,960.56






 
-6-

--------------------------------------------------------------------------------

 


